84959: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25970: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84959


Short Caption:IN RE: REINSTATEMENT OF KYM S. CUSHINGCourt:Supreme Court


Lower Court Case(s):NONEClassification:Bar Matter - Reinstatement - Appeal


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:08/03/2022How Submitted:On Record








+
						Party Information
					


RoleParty NameRepresented By


AppellantKym Samuel Cushing
					In Proper Person
				


RespondentState Bar of NevadaPhillip J. Pattee
							(State Bar of Nevada/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


09/13/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


07/01/2022Filing FeeFiling Fee Waived. Bar Matter/Bar Discipline. (SC).


07/01/2022Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. 1. (SC).22-20907




07/01/2022Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. 2. (SC).22-20908




07/01/2022Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. 3. (SC).22-20909




07/01/2022Notice/OutgoingIssued Notice of Bar Matter Briefing Schedule/Reinstatement. (SC).22-20820




08/03/2022Case Status UpdateSubmitted for Decision. (SC).


08/19/2022Order/Dispositional BarFiled Order of Reinstatement. "We hereby reinstate Kym S. Cushing to the practice of law in Nevada." En Banc. (SC).22-25970




08/19/2022Notice/IncomingFiled Notice to the Courts. (SC)22-26044





Combined Case View